


110 HR 1590 IH: Safe Climate Act of

U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1590
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2007
			Mr. Waxman (for
			 himself, Mr. Allen,
			 Mr. LoBiondo,
			 Ms. Matsui,
			 Mr. Wexler,
			 Mr. Hinchey,
			 Mr. Pallone,
			 Mr. Berman,
			 Ms. Shea-Porter,
			 Mr. Chandler,
			 Mr. Meehan,
			 Ms. McCollum of Minnesota,
			 Mr. Nadler,
			 Ms. Lee, Mr. Blumenauer, Mr.
			 Inslee, Mr. Schiff,
			 Mrs. Tauscher,
			 Mrs. Maloney of New York,
			 Mr. Shays,
			 Mr. Moran of Virginia,
			 Mr. Ellison,
			 Mr. Gutierrez,
			 Mr. Grijalva,
			 Mrs. Davis of California,
			 Mr. Clay, Mr. Honda, Ms.
			 Woolsey, Ms. Harman,
			 Ms. Schakowsky,
			 Mr. Cohen,
			 Mr. Cleaver,
			 Mr. Carnahan,
			 Mr. Payne,
			 Mr. McNulty,
			 Mr. Stark,
			 Mr. Sestak,
			 Mr. Welch of Vermont,
			 Mr. Cummings,
			 Ms. Schwartz,
			 Mr. Doggett,
			 Ms. Watson,
			 Mr. Smith of Washington,
			 Mr. Lynch,
			 Mr. Markey,
			 Mr. Sherman,
			 Mr. McGovern,
			 Mr. Michaud,
			 Ms. Baldwin,
			 Mr. Olver,
			 Mr. Weiner,
			 Mr. Jefferson,
			 Mr. Hodes,
			 Mr. Lantos,
			 Mr. Sires,
			 Mr. Yarmuth,
			 Mr. Abercrombie,
			 Mr. Rothman,
			 Ms. Waters,
			 Mr. Van Hollen,
			 Mr. Hastings of Florida,
			 Mrs. Capps,
			 Mr. Delahunt,
			 Mr. Farr, Mr. Filner, Mr.
			 Frank of Massachusetts, Ms.
			 Jackson-Lee of Texas, Mrs. Jones of
			 Ohio, Mr. Kennedy,
			 Mr. Kucinich,
			 Mr. Langevin,
			 Mr. Larson of Connecticut,
			 Mr. Lewis of Georgia,
			 Mr. George Miller of California,
			 Mrs. Napolitano,
			 Mr. Neal of Massachusetts,
			 Ms. Loretta Sanchez of California,
			 Mr. Serrano,
			 Mr. Thompson of California,
			 Ms. Zoe Lofgren of California,
			 Mr. Davis of Illinois,
			 Mr. Wynn, Mr. Fattah, Ms.
			 Solis, Mr. Sarbanes,
			 Mr. Murphy of Connecticut,
			 Mr. Ackerman,
			 Mrs. Lowey,
			 Ms. DeLauro,
			 Mr. Dicks,
			 Mr. Towns,
			 Ms. DeGette,
			 Ms. Berkley,
			 Mr. Kind, Mr. Bishop of New York,
			 Mr. Israel,
			 Ms. Corrine Brown of Florida,
			 Mr. Scott of Virginia,
			 Mr. Johnson of Georgia,
			 Mr. Klein of Florida,
			 Mr. Brady of Pennsylvania,
			 Mr. Conyers,
			 Mr. Jackson of Illinois,
			 Ms. Roybal-Allard,
			 Ms. Castor,
			 Ms. Hirono,
			 Mr. Emanuel,
			 Mr. McNerney,
			 Mr. Thompson of Mississippi,
			 Ms. Linda T. Sánchez of California,
			 Mr. Pascrell,
			 Mr. Rangel,
			 Ms. Millender-McDonald,
			 Mr. DeFazio,
			 Ms. Moore of Wisconsin,
			 Ms. Wasserman Schultz,
			 Mr. Meek of Florida,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. McDermott,
			 Ms. Carson,
			 Mr. Becerra,
			 Ms. Eshoo,
			 Mr. Hall of New York,
			 Mr. Capuano,
			 Mr. Crowley,
			 Mr. Tierney,
			 Mr. Engel, and
			 Mr. Wu) introduced the following bill;
			 which was referred to the Committee on
			 Energy and Commerce, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reduce greenhouse gas emissions and protect the
		  climate.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Climate Act of
			 2007.
		2.Finding; Sense of
			 Congress
			(a)FindingsThe
			 Congress finds as follows:
				(1)The United States
			 is a party to the 1992 United Nations Framework Convention on Climate Change,
			 which has the objective of stabilizing greenhouse gas concentrations in the
			 atmosphere at a level that would prevent dangerous anthropogenic
			 interference with the climate system.
				(2)To achieve this
			 objective, the increase in global mean surface temperature should not exceed
			 2°C (3.6°F) above pre-industrial temperature.
				(3)The risks
			 associated with a temperature increase above 2°C (3.6°F) are grave, including
			 the disintegration of the Greenland ice sheet, which, if it were to melt
			 completely, would raise global average sea level by approximately 23 feet,
			 devastating many of the world’s coastal areas and population centers.
				(4)The Intergovernmental Panel on Climate
			 Change projects that temperatures will rise between 1.8°C to 4.0°C (3.2°F to
			 7.2°F) by the end of the century, under a range of expected emissions
			 trends.
				(5)Serious global
			 warming impacts have already been observed in the United States and worldwide,
			 including increases in heat waves and other extreme weather events, rise in sea
			 level, retreat of glaciers and polar ice, decline in mountain snowpack,
			 increased drought and wildfires, stronger hurricanes, ocean acidification,
			 extensive coral bleaching, migrations and shifts in the yearly cycles of plants
			 and animals, and the spread of infectious diseases.
				(6)Scientists project that under a mid-range
			 estimate of global warming, by 2050, roughly 25 percent of animal and plant
			 species will be committed to extinction.
				(7)Decisive action is
			 needed to minimize the many dangers posed by global warming.
				(8)The timing of such
			 action is critical, given that greenhouse gases can persist in the atmosphere
			 for more than a century.
				(9)Reductions in
			 emissions from today’s levels must begin within a decade to preserve the
			 ability to stabilize atmospheric greenhouse gas concentrations at levels likely
			 to protect against a temperature rise above 2°C (3.6°F).
				(10)With only 5
			 percent of the world population, the United States emits approximately 20
			 percent of the world’s total greenhouse gas emissions and must be a leader in
			 addressing global warming.
				(11)Existing energy
			 efficiency and clean, renewable energy technologies can reduce global warming
			 pollution, while saving consumers money, reducing our dependence on oil,
			 enhancing national security, cleaning the air, and protecting pristine places
			 from drilling and mining.
				(b)Sense of
			 CongressIt is the sense of the Congress that the United States
			 should participate in negotiations under the 1992 United Nations Framework
			 Convention on Climate Change with the objective of securing United States
			 participation in agreements that—
				(1)establish
			 mitigation commitments by all countries that are major emitters of greenhouse
			 gases, consistent with the principle of common but differentiated
			 responsibilities;
				(2)achieve reductions
			 in global greenhouse gas emissions at a pace and levels sufficient to avoid
			 dangerous interference with the earth’s climate; and
				(3)advance and
			 protect the economic and national security interests of the United
			 States.
				3.Amendments to the
			 clean air actThe Clean Air
			 Act (42 U.S.C. 7401 et seq.) is amended by adding at the end the
			 following:
			
				VIIGreenhouse Gas
				Emissions
					701.Emission
				Reduction TargetsNot later
				than 2 years after the date of enactment of this section, the Administrator
				shall promulgate annual emission reduction targets for each calendar year
				beginning in 2010 and ending in 2050, as follows:
						(1)In 2010, the
				quantity of United States greenhouse gas emissions shall not exceed the
				quantity of United States greenhouse gases projected to be emitted in
				2009.
						(2)Beginning in 2011,
				the quantity of United States greenhouse gas emissions shall be reduced by
				approximately 2 percent each year, such that the quantity of such emissions in
				2020 does not exceed the quantity of United States greenhouse gases emitted in
				1990.
						(3)Beginning in 2021,
				the quantity of United States greenhouse gas emissions shall be reduced by
				approximately 5 percent each year, such that the quantity of such emissions in
				2050 does not exceed 20 percent of the quantity of United States greenhouse
				gases emitted in 1990.
						702.National
				Academies ReviewNot later
				than 5 years after the date of the enactment of this section, and every 5 years
				thereafter, the National Academies, acting through the National Academy of
				Sciences and the National Research Council, shall submit a report to the
				Administrator and the Congress on the prospects for avoiding dangerous
				anthropogenic interference with the climate system and the progress made to
				date. Such report shall—
						(1)evaluate whether
				the emission reduction targets promulgated pursuant to section 701 are likely
				to be sufficient to avoid dangerous climate change, taking into account the
				actions of other nations;
						(2)include an assessment of whether each of
				the following events, and any other indicator of significant global warming
				determined by the National Academies, has occurred or is likely to
				occur—
							(A)atmospheric
				greenhouse gas concentrations of greater than 450 carbon dioxide-equivalent
				ppm;
							(B)global mean
				surface temperature increase of greater than 2°C (3.6°F) from pre-industrial
				levels;
							(C)substantial
				slowing of the Atlantic thermohaline circulation;
							(D)sea level rise of
				more than 8 inches;
							(E)ice-free Arctic
				Ocean in the summer;
							(F)decrease in the
				area of permafrost to below 50 percent of such area in 2000; and
							(G)loss of over 40
				percent of the world’s coverage of coral reefs, due to increased ocean
				temperature or acidity; and
							(3)if the National Academies concludes that
				emission reduction targets promulgated pursuant to section 701 are not likely
				to be sufficient to avoid dangerous climate change, or that any of the events
				specified in paragraph (2) has occurred or is likely to occur—
							(A)identify the
				needed amount of further reductions in atmospheric greenhouse gas
				concentrations; and
							(B)recommend
				additional United States and international actions to further reduce
				atmospheric greenhouse gas concentrations.
							703.Regulations
						(a)In
				generalThe Administrator
				shall promulgate not later than 2 years after the date of the enactment of this
				section, and may periodically revise, regulations requiring the reduction of
				United States greenhouse gas emissions to meet the emission reduction targets
				promulgated pursuant to section 701.
						(b)Rulemaking on
				recommendations of National AcademiesIf the National Academies
				submits a recommendation under section 702(3)(B) for a regulatory action by a
				Federal department or agency, and such regulatory action is within the
				authority of such department or agency (under law other than this subsection),
				the head of such department or agency shall, not later than 2 years after the
				submission of such recommendation, finalize a rulemaking—
							(1)to carry out such
				regulatory action; or
							(2)to explain the
				reasons for declining to act.
							704.Market-Based
				Cap on Emissions
						(a)In
				generalThe regulations
				promulgated under section 703(a) shall—
							(1)impose a cap on the
				greenhouse gas emissions of sources and sectors described in subsection (b)(1);
				and
							(2)allow emissions
				trading among covered entities.
							(b)ScopeThe
				regulations promulgated under section 703(a) shall—
							(1)apply the cap
				required by subsection (a)(1) to the sources or sectors of the United States
				economy with—
								(A)the largest
				emissions;
								(B)the most
				cost-effective opportunities to reduce emissions; or
								(C)other
				characteristics that the Administrator determines make the source or sector
				appropriate to include; and
								(2)cover a sufficient
				proportion of total United States greenhouse gas emissions, such that, in
				combination with other measures adopted under this title and under the Safe
				Climate Act of 2007 and the amendments made by such Act, such regulations will
				ensure that total United States greenhouse gas emissions will not exceed the
				emission reduction targets promulgated pursuant to section 701.
							(c)Allowances
							(1)In
				generalThe regulations promulgated under section 703(a) shall
				provide for the Administrator to issue each year a quantity of greenhouse gas
				emissions allowances equivalent to the emissions allowed under the cap required
				by subsection (a)(1) for such year. Each such allowance shall authorize the
				emission of one carbon dioxide equivalent. Such an allowance does not
				constitute a property right, and nothing in any provision of law shall be
				construed to limit the authority of the United States to terminate or limit
				such an allowance.
							(2)TradingAllowances
				issued under this section may be held and traded by any person.
							(3)FlexibilityAllowances
				issued under this section may be used in the year of issuance or may be banked
				for use in a year subsequent to the year of issuance.
							(d)Distribution of
				allowances
							(1)Submission of plan
				by President
								(A)In
				generalWithin one year of the enactment of this title, the
				President, in consultation with the Administrator and other appropriate
				department and agency heads, shall develop and submit to the Congress a
				plan—
									(i)to
				distribute the allowances issued under this section through auctions, and, at
				the discretion of the President and subject to subparagraph (B)(iii), through
				allocations without charge to entities not covered by the cap or covered
				entities;
									(ii)to
				deposit the proceeds of such auctions in the Climate Reinvestment Fund
				established by subsection (h); and
									(iii)to ensure that
				such allowances are distributed, and such proceeds are used, in a manner
				consistent with the goals described in subsection (e).
									(B)ContentsThe
				plan submitted under subparagraph (A) shall—
									(i)identify the
				department or agency responsible for implementing each action required;
									(ii)ensure that
				allowances are distributed not later than January 1, 2010, for calendar year
				2010; and
									(iii)in no case allow
				any distribution of allowances without charge to result in the creation of
				windfall profits for covered entities.
									(2)Plan
				implementationThe Administrator and the head of each department
				or agency identified in paragraph (1)(B)(i) shall give the Congress a period of
				one year to review and act upon the plan submitted under paragraph (1). If
				during such period no statute is enacted for the express purpose of codifying
				such plan or an alternative to such plan, the Administrator and the head of
				each such department or agency shall implement the actions identified in the
				plan.
							(e)GoalsThe goals described in this subsection are
				the following:
							(1)Maximizing public
				benefit and promoting economic growth.
							(2)Mitigating the
				effect of any energy cost increases to consumers, particularly low-income
				consumers.
							(3)Providing equitable
				transition assistance to any workers and regions affected by a transition away
				from high carbon-emitting energy sources.
							(4)Encouraging
				research, development, and commercial deployment of innovative technologies for
				avoiding, reducing, or sequestering greenhouse gas emissions.
							(5)Encouraging
				reduced carbon emissions from, and enhanced sequestration of, carbon in the
				forest and agricultural sectors.
							(6)Recognizing and
				rewarding early reductions of greenhouse gases.
							(7)Supporting
				activities, including providing support for State activities, to protect
				against and mitigate the impacts of climate change, including depletion of
				snowpack and water supplies, droughts, wildfires, enhanced coastal erosion, sea
				level rise, higher storm surges, more intense precipitation events and
				hurricanes, spread of disease, damage to fish and wildlife habitat, commercial
				harms (such as damage to the maple syrup and fishing industries), and
				agricultural and forestry losses due to drought, disease, and insect
				infestations.
							(f)MonitoringThe
				Administrator shall ensure that greenhouse gas emissions and the use of
				allowances issued under this section are accurately tracked, reported, and
				verified, to ensure that the cap-and-trade system established pursuant to this
				section is robust and enforceable.
						(g)Enforcement
							(1)In
				generalIn the case of excess greenhouse gas emissions under this
				section by an entity during any calendar year, the regulations promulgated
				under section 703(a) shall require the entity—
								(A)to submit
				allowances for such emissions during the following calendar year; and
								(B)to pay a civil
				penalty in an amount determined under paragraph (2).
								(2)Amount of civil
				penaltyFor each quantity of excess greenhouse gas emissions
				constituting one carbon dioxide equivalent, the amount of a civil penalty under
				this subsection shall be twice the market price for an allowance at the end of
				the calendar year in which the excess emissions occurred. The Administrator
				shall establish the method of determining such market price.
							(3)No demand
				requiredA civil penalty under this subsection shall be due and
				payable to the Administrator without demand.
							(h)Climate
				reinvestment fund
							(1)EstablishmentThere is established in the Treasury of the
				United States a fund to be known as the Climate Reinvestment
				Fund (in this subsection referred to as the Fund). The
				Fund shall consist of such amounts as may be appropriated pursuant to paragraph
				(2) to the Fund. Such amounts shall remain available until expended.
							(2)Authorization of
				appropriationsFor each fiscal year, there is authorized to be
				appropriated to the Fund an amount equal to the sum of—
								(A)the amount collected through auctions of
				allowances issued under this section; and
								(B)the amount of
				civil penalties assessed under subsection (g).
								(3)Use of
				fundsAmounts in the Fund and available pursuant to an
				appropriations Act shall be expended by the President to further the goals
				described in subsection (e).
							(4)InvestmentThe
				Secretary of the Treasury shall invest such amounts of the Fund as such
				Secretary determines are not required to meet current withdrawals from the
				Fund.
							(i)Additional lead
				timeIf the Administrator
				finds that providing one or two years of additional leadtime for emissions
				reductions beyond the 2009, 2010, and 2011 deadlines specified in section
				701(1), 701(2) or 706(a) would substantially reduce compliance costs, the
				Administrator may extend, by rule, any of the compliance deadlines for
				emissions reductions that fall in 2009, 2010, or 2011 by one or two additional
				years. If the Administrator promulgates such an extension, the same extension
				may also apply to the deadline for allowance distribution specified in section
				704(d)(1)(B)(ii). Any such extension shall not affect the 2020 cap on emissions
				specified in section 701(2).
						(j)DefinitionIn
				this section, the term covered entity means an entity covered by
				the cap under subsection (a)(1).
						705.Additional
				Authority to Regulate Greenhouse Gas Emissions
						(a)Additional
				regulationsThe regulations
				promulgated under section 703(a) may include additional regulations to reduce
				emissions of greenhouse gases from any source or sector, irrespective of
				whether the source or sector is described in section 704(b)(1). Regulations
				under this section may include emissions performance standards, efficiency
				performance standards, best management practices, technology-based
				requirements, and other forms of requirements.
						(b)Relation to
				other authorityThe authorizations under this title are in
				addition to the Administrator’s authority to regulate greenhouse gas emissions
				pursuant to other provisions of law in effect on the date of the enactment of
				the Safe Climate Act of 2007.
						706.Greenhouse Gas
				Emissions Standards for Motor Vehicles
						(a)In
				generalThe regulations
				promulgated under section 703(a) shall include regulations under section 202
				setting standards for greenhouse gas emissions from motor vehicles. These
				standards shall reduce such emissions at least as quickly and at least as much
				(on an average vehicle basis) as the standards adopted by the California Air
				Resources Board at its September 23–24, 2004 hearing (California Code of
				Regulations, title 13, sec. 1961.1).
						(b)Revision of
				standardsNot later than January 1, 2014, and every 5 years
				thereafter, the Administrator shall promulgate regulations revising such
				standards to further reduce greenhouse gas emissions from motor vehicles,
				taking into account the reductions needed to achieve the emission reduction
				targets promulgated pursuant to section 701, as well as the technological
				feasibility of achieving tighter standards of various stringencies.
						707.Savings
				ClauseNothing in this title
				shall be interpreted to preempt or limit State actions to address climate
				change.
					708.DefinitionsIn this title:
						(1)Carbon dioxide
				equivalentThe term carbon dioxide equivalent means
				the quantity of greenhouse gas that makes the same contribution to global
				warming as 1 metric ton of carbon dioxide, as determined by the Administrator,
				taking into account the global warming potentials published by the
				Intergovernmental Panel on Climate Change.
						(2)Greenhouse
				gasThe term greenhouse gas means—
							(A)carbon
				dioxide;
							(B)methane;
							(C)nitrous
				oxide;
							(D)hydrofluorocarbons;
							(E)perfluorocarbons;
							(F)sulfur
				hexafluoride; or
							(G)any other
				anthropogenically-emitted gas that is determined by the Administrator, after
				notice and comment, to contribute to global warming to a non-negligible
				degree.
							(3)United States
				greenhouse gas emissionsThe
				term United States greenhouse gas emissions means the total
				quantity of greenhouse gas emissions calculated by the Administrator on an
				annual basis and reported to the United Nations Framework Convention on Climate
				Change
				Secretariat.
						.
		4.National
			 Renewable Energy StandardTitle VI of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 824a–4 et seq.) is amended by adding at the end
			 the following:
			
				610.National
				Renewable Energy Standard
					(a)In
				generalThe Secretary shall
				promulgate regulations requiring that—
						(1)beginning in
				calendar year 2010, the percentage of electric energy generated from renewable
				sources that is sold at the retail level in the United States shall increase
				each year; and
						(2)in calendar year
				2020 and each subsequent calendar year, such percentage shall be not less than
				20 percent of the total electricity sold at the retail level in the United
				States.
						(b)ConsultationThe
				Secretary shall carry out this section in consultation with the Administrator
				of the Environmental Protection Agency.
					(c)Subsequent
				increasesUpon petition or upon the Secretary’s own initiative,
				the Secretary may increase the percentage required by subsection (a)(2).
					(d)Rule of
				constructionNothing in this section shall be construed to
				preempt or limit State actions to enhance renewable energy generation or energy
				efficiency.
					.
		5.National Energy
			 Efficiency StandardTitle VI
			 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 824a–4 et
			 seq.), as amended by section 4 of this Act, is amended by adding at the end the
			 following:
			
				611.National Energy
				Efficiency Standard
					(a)In
				generalThe Secretary shall
				promulgate regulations in accordance with this section setting end-user savings
				targets for retail electric-energy and natural gas suppliers.
					(b)ConsultationThe
				Secretary shall carry out this section in consultation with the Administrator
				of the Environmental Protection Agency.
					(c)RequirementsWith
				respect to targets under subsection (a):
						(1)The targets shall
				require each supplier to secure annual savings of a set percentage of the
				supplier’s most recent year’s sales to retail customers.
						(2)The savings shall
				be achieved through end-use efficiency improvements at customer
				facilities.
						(3)The targets shall
				increase gradually from 0.25 percent of sales in 2010 to 1 percent of sales in
				2012 and each year thereafter through 2020.
						(4)The targets are
				cumulative. Each year’s savings shall be achieved in addition to the previous
				years’ savings.
						(d)Required
				percentages after 2020The
				Secretary may, upon petition or upon the Secretary’s own initiative, increase
				the required percentage of end-user savings for years after 2020.
					(e)Market-based
				trading systemThe Secretary shall allow suppliers to achieve the
				targets under subsection (a) through a market-based trading system.
					(f)Rule of
				constructionNothing in this section shall be construed to
				preempt or limit State actions to enhance renewable energy generation or energy
				efficiency.
					.
		
